Northcutt Ely: May it please the Court. First, with the respect to some of the points made by Mr. Wilmer.
Hugo L. Black: (Inaudible)
Northcutt Ely: So I'm informed. Mr. Wilmer has submitted to the Court a set of tables indicating the quantity of water he believes California could survive on. This problem is litigated for several weeks. Arizona decided to submit no findings or conclusions upon it. We did, the Arizona decision apparently was made after Mr. Ryder, the Chief Planning Program Engineer of the Bureau of Reclamation may have gave the testimony which has been reproduced and submitted to you in which he classified the Imperial Irrigation District's efficiency as being near the top of those of all of the reclamation projects. We will cheerfully accept any probation under the decree that enforces conservation of water on both sides of the river and by the same standard where you think it as an appropriate provision of a decree. If it were so enforced, Arizona would have to cut back drastically upon the quantity she diverts per acre irrigated in Arizona because by the same testimony, her efficiency is far less than ours. Mr. Wilmer also said that it was a pigment of imagination to assume that any diversions were contemplated above Lake Mead and to the Central Arizona area. At page 125 of our opening brief, we have reproduced a quotation from the 13th Annual Report of the Arizona Interstate Stream Commission dated 1960, which says at page 31 of that report, “The circulation of the Special Master's draft report on Arizona versus California et al. has given new impetus to plans for utilizing Colorado River water in Arizona. An integral part of Colorado River water utilization plants for Central Arizona is a route for diversion. The Stream Commission and the United States Geological Survey have undertaken a cooperative program to map the unsurveyed area which would be traversed by a proposed diversion route from Marble Canyon which on the map as you will see is above Lake Mead, where the mapping program nearing completion, detailed cost estimates can be made which will facilitate consideration of the relative desirability of this diversion route to Central Arizona.” This is not a pigment of imagination. How the choice of routes will ultimately be resolved, I do not know. Mr. Legott also indicated that -- oh pardon me -- Mr. Wilmer also indicated that Central Arizona was in arduous rates through the dropping of its water tables and indicated that we were pleading to this Court on a poor mouth basis as he called it and he would do likewise. That is not the case. We do not ask here for sympathy or mercy for any of the States. We do ask that the Project Act be interpreted as we think it was designed to be interpreted and shall not be rewritten in the light of an administrative contract made in 1944, our contract, our bargain was made in 1929. But as long as this subject is raised, I should like to refer to the fact that their draft report or the report of the Special Master contains tables prepared by an expert Arizona witness and Mr. Legott of the Valley National Bank, designed to show the explosive growth in that State. Mr. Legott is the author of an article in the Arizona Highways in February - March 1962, an official publication of the State of Arizona in which this rather candid witness in this case, more recently, has expressed himself as follows. “The important Arizona's location in one of the most arid section of the United States often goes rise to questions as to whether its water supply is sufficient to permit a substantial population growth. The question can be answered quite specifically and simply, and the answer is definitely, yes. The important point to bear in mind is the distinction between water for agricultural purposes and water for domestic purposes. In the latter of the respect, there is no water problem in the lowland areas of Arizona. Arizona's water resources are ample to support at least 10 to 15 times the present population, i.e. a population even larger than that of California. In the process, this would probably mean that Phoenix larger than Los Angeles varies the thought” says, Mr. Legott, “and the Tucson larger than San Francisco. In all seriousness, Arizona's water supply for normal, domestic and industrial usage is one of the best in the country, although…” -- and he goes on with the quantities required. Thus, Arizona's present population of approximately 1,400,000 consumes approximately 175,000 acre-feet of water per annum, which is about the same amount as waters would normally be utilized on 60,000 acres of irrigated cropland. Stated in other way, the present domestic consumption of water in Arizona is less than 5% of the amount used for agricultural purposes and much of it actually finds its way back into the underground of reservoirs for reuse. And he goes on to say at the conclusion of this paragraph, whenever a cow pasture or citrus grove is converted into a residential subdivision, there's both the saving in water and a tremendous property increase. So we're confronted here with a -- whether the economy of Central Arizona based largely upon cotton shall continue by -- or whether it shall be gradually converted as we have had to do in Southern California by pulling up our beautiful orange groves and converting them to the support of the exploding population there.
Hugo L. Black: (Inaudible)
Northcutt Ely: I hope not, Your Honor. Too many of them have disappeared already. But both states are faced with an exploding population, we realize that that is not the necessary basis of decision here. Now, as to the limitation issue upon which both Mr. Wilmer and Mr. Cox said well, the words in the Section 4 (a), the first paragraph, a proposal to California are clear. A reference is to 4,400,000 acre-feet of the waters apportioned to the Lower Basin States by paragraph of (a) of Article III of the compact. We say that the Project Act intended by that to incorporate the compact whatever it might mean. The Congress knew that tributaries were included in the compact. Sections 13, 13 (b), 13 (c), 13 (d) specifically provide that the United States and all those claiming under the United States shall conform to the compact and that this compact shall be impressed upon the main river and its tributaries. The compact included the tributaries, Congress knew that, the Master so recognizes. And it's important perhaps that in 1941 when Congress enacted the Boulder Canyon Project Adjustment Act, it specified that Section 18 of which you've heard here and these same Sections 13 (b), 13 (c) and 13 (d) should be reenacted. The Master has made one of his -- the Master has made one of his few factual errors in his report in which he states that there is nothing to show that at the time of the Project Act or indeed since 1928, the Imperial Irrigation District had used the waters of the Gila River. Elsewhere in his report, he states the facts correctly that from 1901 to 1941 appeared 40 years, the diversion point for the Imperial Canal was below the Gila River and the Gila was used by the Imperial. But this fact was brought home to Congress in the testimony of Mr. Delph Carpenter, the principal author of the Colorado River Compact, and if you'll bear with me, I will quote a couple of paragraphs from his testimony on this specific subject as to why the Upper Basin as well California wherein it rested in the inclusion of the Gila in the county. Mr. Carpenter told a committee of Congress in 1926, the Gila River is not exclusively -- exclusively an Arizona stream even in the matter of origin. Secondly, the Gila and every other River, mentioned, contributes if uninterrupted, its water supply to the main river above the largest diversion canal in America, the Imperial Valley Canal heading now below Yuma. Gila water is of importance to the Imperial Valley Canal. The Canal naturally looks to the more stable flow from the main river but I'm informed that Gila water is frequently diverted and it has been my privilege to see water coming from the Gila River and flowing into the Colorado and down into the Imperial Valley Canal. That water is just as wet and just as serviceable as the water from the Green River in Utah. The waters of the Gila River are waters of the Colorado River just as much as the waters of the Green River. So that when you look at these facts squarely, you were brought to the proposition that there is not a single tributary of the entire Colorado River that does not enter the River above Yuma and the greatest diverter from this river or from any river in America or the world as the Canal of Imperial Valley located below Yuma. Then it goes on to say that they thought this advance that the Imperial District will move its point of diversion above Yuma and therefore with Gila no longer be of interest to it. But he says a canal for the irrigation of lands in Mexico would head below the mouth of the Gila.The whole theory of the Laguna Dam connection is founded upon an all-American Canal. Then he concludes by saying, “I'm going into this matter because there seems to be an idea or a dream that the Gila is not a tributary. An idea that because the All-American Canal will ultimately hook up with the Laguna Dam that therefore the Gila is a river unto itself. Senator Phipps of Colorado having heard the debate in which Senator Pittman and Senator Hayden participated and reported to the Senate, the Upper Basin Governors' recommendations obviously were concerned about the confusion that the Master has pointed out in his report. Now, we come to the Phipps Amendment in just a moment. But at page 189 and page 190, the Master points out that Senator Pittman in reporting to the Senate, the recommendation of the Governors in their 1927 Conference was confused. The Governors were recommending a division of the water let down at Lee Ferry that is flow not consumptive use. Flow of the stream not consumptive use as the Master would allocate. This -- says the Master, this report by Senator Pittman did not adopt or perhaps failed to grasp that portion of the Governors' resolution which expressly found the source of the allocated waters in the Article III (d) obligation of the upper division. Instead, Senator Pittman related the limitation to Article 3 (a) not 3 (d) as appears from the very next sentence of his statement which reads as follows and he quotes it. On page 190, the Master continues, “Thus Senator Pittman use Article III (a) to define the area against which the limitation was to operate. He did this in apparent misunderstanding of the Governor's recommendation. All subsequent discussion in the Senate flowed in the same channel.” Now, shall we be held to the bargain which the California legislature enacted in response to plain language of an act of Congress or shall be held of the confusion entertained by one senator, and so described by the Master. Senator Phipps of Colorado was the Chairman of the reporting committee. He was the author of the limitation and he was obviously concerned by this growing confusion because Senator Phipps offered a perfecting amendment to his own limitation which at the time read 4,600,000 acre-feet. The circumstances are cited in our opening brief at page 118. Senator Phipps said, “Referring to the amendment which is now before the Senate that was the committee amendment which imposed the limitation of 4,600,000 acre-feet.” Referring to the amendment which is now before -- and pardon me, 4,400,000 -- it had already been voted upon 4,600,000 versus 4,200,000 had been settled upon as 4,400,000. Referring to the amendment which is now before the Senate, in order to remove any possible misunderstanding regarding the 4,400,000 acre-feet of water, I desire to perfect the amendment by inserting on page 3, line 4 after the word “by”, the words paragraph (a) of Article III of, so that it will show that that allocation of water refers directly to the seven and one half million acre-feet of water that are mentioned in paragraph 3. Senator Phipps' perfecting amendment was accepted without objection and thereafter, the Phipps Amendment, the 4,400,000 acre-feet in it, instead 4,600,000 was adapted by the Senate. There cannot be a more explicit clarification. This did not come early in the debate as the Solicitor General is mistaken in believing. This was virtually the last utterance before the Limitation Amendment was adopted. It was approved by the Senate upon that understanding which identified the 7,500,000 million acre-feet with III (a) which includes the tributaries and cleared up the misunderstanding, the confusion, as the Master calls it, Senator Pittman and Senator Hayden that the limitation related to the flow of the stream at Lee Ferry, the III (d) obligation. Now, it is clear, however, that Senator Hayden was not demanding from the Senate, 2,800,000 acre-feet of consumptive use, diversions, less returns to the stream at all. Senator Hayden was consistent in relating the divisional water that he proposed to the flow of the stream, the III (d) delivery of Lee Ferry. Senator Hayden, three times, told the Senate that if Arizona were permitted to divert 2,800,000 acre-feet for the proposed Parker-Gila project, some 944,000 acre-feet of that when returned to the stream be capable of use only by Mexico and that Arizona claim no credit for that return flow. Here is his specific language. He is referring to the second paragraph of Section 4 (a). He has first described that the 2,800,000 -- 2,844,000 be diverted for this specific project, the Parker-Gila Project that the experts have testified the 948,000 acre-feet of the return flow and he nails it down with this statement: “I have specified in the amendment which I have offered that the State of Arizona lays no claim to that return flow. We do not ask to have any credit for it after it arises in the mainstream of the Colorado River. It will be surplus and unappropriated waters which Arizona cannot use and that water and that alone will be sufficient to supply any demand for water to meet the existing uses in Mexico.” The Master in other words awards to Arizona by definition of the 2,800,000 acre-feet as diversions less returns consumptive use. Some 948,000 acre-feet more than Senator Hayden explained to the Senate, he expected to get.Senator Hayden was consistent in his confusion. He identified at all times the allocation, the division he thought would be accomplished by Section 4 (a) to the flow of the river, the flow at Lee Ferry and not the consumptive use diversions less returns. Only by this explanation of Senator Hayden, can you possibly reconcile the arithmetic of Section 4 (a) with the arithmetic of the Colorado River Compact. Senator Pittman obviously was not content to leave this kind of confusion in the record, the man responsible for the act, he straightened it out with his perfecting amendment in California accepted the limitation in the light of the Phipps perfecting amendment. Nowhere did anybody propose a vote upon an amendment which would substitute for 4,600,000 or 4,200,000 or 4,400,000, an authorization of the Secretary of the Interior to reduce that figure to 44 seventy-fifths of X what the Secretary might elect to release. To the contrary, Senator Johnson was explicit in stating to the Senate that the -- that we were dealing with an irreducible minimum in California. At 70 Congressional Record 385, Senator Johnson said this, “I say to the gentleman of Arizona, you say the California shall have a 4,200,000 acre-feet, we say in the testimony of Mr. Francis Wilson is the best upon that subject” -- pardon me, “that the irreducible minimum of the State of California is 4,600,00 acre-feet. You say there was. You must bind your people for all time in the future and never to go beyond it by this amendment. The amendment does not divide the water between Arizona and California. It fixes a maximum amount of beyond reach California cannot go.” Now, with respect to the priority issue, Section 14 is explicit in incorporating in the Boulder Canyon Project Act the terms of the reclamation law.Section 8 of the reclamation law has been fully debated here. It provides that the -- that the beneficial use should be the basis of measure in the limit of the right. Section 5 is subject to Section 14. The United States in its brief does not characterize the Arizona project as a Section 5 water delivery contract. To the contrary, the United States says in its answering brief at page 47, “It is our understanding that this contract with Arizona does not by itself authorize the actual delivery of water in compliance with Section 5 of the Project Act, since that Section requires that the contracts be entered into with the actual users of the water, rather, this contract is in the nature of a commitment by the Secretary to enter into the contracts with users in Arizona up to the limit of 2,800,000 acre-feet. In this sense, it is an allocation by the Secretary of that amount of water for a future contractual use.” We say that neither Section 5 nor any other section authorizes the Secretary of Interior to make any such interstate apportionment, any such allocation for future use. And indeed Arizona, in her brief, opposing the theory of the United States that the Secretary or the creation of an Indian reservation, somehow reserves water, it calls the attention to Section 8. And Arizona's opening brief at page 144 says this, “Section 8 of the Reclamation Act also proscribes that beneficial use shall be the basis, the measure and the limit of the right.” “This requirement,” says Arizona “cannot be reconciled with the concept that a water right maybe acquired by a reservation without any physical application of water to have beneficial use.” If that is true with respect to the Federal Indian Law, it is surely true with respect to the Federal Reclamation Law in which Section 8 appears and which is incorporated in the Boulder Canyon Project Act.
Speaker: Mr. Ely, does it follow that (Inaudible) prohibition in the Government's theory would account only to those waters that can necessarily be achieved, (Inaudible)
Northcutt Ely: There are two prongs to the equitable apportionment rule: one, priority of appropriation, the other protection of existing uses. In California, we believe we're protected by both of those shields, they converged.
Speaker: (Inaudible)
Northcutt Ely: Well, to the damage to Arizona by allowing her water in excess of the total requirements over the existing projects is nil. We would grant her that. We recognize the priorities of those projects. The damage to California by reducing existing projects by more than a million acre-feet is catastrophic. It is a result not required by the principle of apportionment.
Speaker: Does it require a (Inaudible)
Northcutt Ely: No, that is -- with all due respect, that is not our argument. Our point --
Speaker: (Inaudible)
Northcutt Ely: No, I do not so read it. I read it as an intention to protect an existing economy even though built upon a junior appropriation. Our existing economy is built upon senior appropriations. Now, one word with respect to the legislative history, if the Solicitor General and Mr. Wilmer are correct, then the enactment of the Boulder Canyon Project Act was a tremendous victory for Arizona. The Gila was excluded. The California priorities were suppressed 2,800,000 acre-feet can be reserved for use in Arizona in the indefinite future. What more could she want? Why then that the Arizona Senators and Congressman vote against this windfall or vote against the bill? Why did Arizona bring suit in this Court to stop the construction of the dam? And why did Senator Hayden opposed the appropriation money to construct the dam? Senator Hayden is perfectly clear on it. He told the Senate in 1930, when the first appropriation bill was up, this: “Why they should not appropriate money to build Hoover Dam?” What will happen is that the waters of the Colorado River will be impounded in a Boulder Canyon reservoir and made available for use. Large quantities of water will be taken out of the Colorado River into the great All-American Canal. Over 1,000,000 acre-feet will be further taken out of the river by a pumping plant and taken over into the coastal plain of California in the vicinity of Los Angeles. They will be put to beneficial use. And once having acquired a prior right to its use, no other state can obtain the use of those waters. That was Senator Hayden's contemporary appraisal of the legislative history, what the Senate had done. That is not consistent with a curtailment of California's rights to present perfected rights. Section 6 of this Act in directing the Secretary to conform, the Article VIII of the compact is referring to an inter-basin, an inter-basin agreement. Article VIII has no intra-basin effect. The Master says that the compact is irrelevant intra-basin. Section 6 rises no higher than it source, Article VIII. It directs the Secretary to use this dam to satisfy present perfected rights instead of postponing that lien to the Glen Canyon Dam which might come at some future time. Now, a word or two in conclusion, we say there is nothing in the Boulder Canyon Project Act that deprives this Court of its function, its jurisdiction of making an equitable apportionment to decide the burden of shortages, whether that burden arises in a contest between the contractors or appropriators. Nothing in the Boulder Canyon Project Act requires the destruction of the -- of the Metropolitan Water District Act without everything in this Court's doctrine of equitable apportionment forbids that result. Thank you. Yes sir?
Hugo L. Black: (Inaudible)
Northcutt Ely: Well, the contracts of California are long since made. We aren't seeking any new ones. The contracts in Arizona only have been made to the extent of 1,100,000 acre-feet. There's a 1,700,000 within the total of this contract to the State that no user has undertaken a contract for. And I would regard it not a part of California's problem as to the standard to control the Secretary in making contracts with individual users in Arizona, except that consistently with Section 5 and Section 8 of the Reclamation Law, he must make contracts with individual users qualified under the Reclamation Law. And I would say that if a user, as appropriated under the laws of Arizona, waters to be released in Lake Mead and submits that application to the Secretary that he -- the user cannot proceed to take the water without conforming both to the contract and to the state appropriation. That's what we've done in California. Well perhaps, I didn't understand it sir. I'll try.
Hugo L. Black: (Inaudible)
Northcutt Ely: I don't understand (Inaudible) --
Hugo L. Black: (Inaudible)
Northcutt Ely: I do understand from your question, sir? You're speaking now to the allocation of the quantities if that's approved, is there remain a problem? Yes, priorities in the event of shortage.
Hugo L. Black: What?
Northcutt Ely: Priorities in the event of shortage remains. If you sustain the Master upon his allocation and quantities to the States, you nevertheless are faced what to do in the event of shortage for the water supply meet those quantities.
Hugo L. Black: (Inaudible)
Northcutt Ely: I know of no pending controversy on that issue, perhaps there is in Arizona or Nevada. There is none in California.
Hugo L. Black: (Inaudible)
Northcutt Ely: Well, apparent cross purposes here in some way that I don't grasp the implication of this question. What I say is that in the event of -- first of all, there is no -- there is no present shortage in meeting either the appropriations or the contract obligations of the Secretary with actual users. There is no quarrel with any existing user in Arizona. If hereafter individual contracts are made within individual users in Arizona and if those add up to a quantity that cannot be served together with our contracts, then the question of shortage does arise but you don't reach a question of shortage now unless you attribute to the Arizona contract the equality that we say Section 8 forbids. That is some kind of reservation and apportionment to Arizona in respect of abuse. And I can't tell you what the individual contracts would be in Arizona to add up and by -- with whom we ultimately be in conflict.
Arthur J. Goldberg: (Inaudible)
Northcutt Ely: Approximately 5,000,000 acre-feet.
Arthur J. Goldberg: (Inaudible)
Northcutt Ely: That is correct, sir.
Arthur J. Goldberg: (Inaudible)
Northcutt Ely: No, that is fixed in our contracts with the Secretary. The Secretary adopted the state law schedule of appropriations as to dates of priority and quantities. I should make this clear that the problem of shortage, I answered your question, yes, because I am assuming in the light of the earlier questions that you are attributing to the Arizona water contract that character of a present right and that water is put to use under it because this decree would be taken back as an advisory opinion to Congress under which the Central Arizona project be built. Now, if that project isn't built then no shortage, no problem.
Byron R. White: Mr. Ely.
Northcutt Ely: Excuse me, sir.
Byron R. White: Put it to you this way. I gather that you and the other States and the Solicitor General felt that there was a present controversy and dispute that should be decided as to whether or not the Master was correct in determining that in the event of the shortage, there would be proration rather than an allocation by equitable apportionment.
Northcutt Ely: That is right.
Byron R. White: And you think that is a very live controversy?
Northcutt Ely: I do Your Honor. Let me say that the case has originally pleaded and tried. It was on the assumption that the Colorado River Compact was relevant. It did constrict our water supply as so constricted, that supply would not meet the claims against it. As the Master has brought the report to you, the compact is irrelevant, he says, and we consequently are dealing with X. We are not told what the Secretary released but we do say that we are entitled to the protection of the Court's equitable apportionment doctrine where our contract --
Byron R. White: Assuming you lose in the limitation issue and that Arizona does have the water which the Master says Arizona is entitled to. But then you think the likelihood of a shortage is enough or it's imminent enough that there is live controversy on how that shortage should be apportioned among the States, if there is one.
Northcutt Ely: There is, Your Honor, if you give to the Arizona contract, a status of the reservation the Master has given. If you treat the Arizona contract as we do, as being ultra vires if it purports to make an interstate apportionment, as simply a letter of intent and announcement of the Secretary as to how far Gila go like our limitation act says in making individual contracts, then you don't know whether there is a question of priorities to deal with until you see the statute that authorizes the new project that creates the shortage. If that new project is authorized by a statute that respects the priorities of existing projects, it's conceivable and if you'll take the risk of going ahead, it might do so.
Byron R. White: That is what the Master decided.
Northcutt Ely: You're correct. The Master treats the Arizona contract as a present reservation and apportionment, a good in perpetuity, if that effect is given to it, of course there is a shortage on us now because that whole quantity is withdrawn from any stability of our use. He gives curiously enough the effect to the Arizona contract of a reservation perpetuity that he denies to paragraph (a) of Article III with respect to the Upper Basin. That is not a reservation of perpetuity, the apportionment in perpetuity says it is. The Arizona contract is although it says it's not.
Byron R. White: Well, I think that the Secretary in the event there is a shortage, if there's only going to be 6 million feet of -- reliably available, the Secretary is going to have to determine somehow which contracts he's going to honor and which ones he's not going to honor.
Northcutt Ely: I think what the Secretary should do and would do unless directed otherwise by your decree is to tell the contract holders there's a shortage, get this matter determined by a court of competent jurisdiction.
Byron R. White: And you would say that the rule -- that either he should follow or that the Court could follow is that of equitable apportionment as between the States.
Northcutt Ely: Exactly so.
Byron R. White: That made your component of which is the priority doctrine.
Northcutt Ely: Exactly so, Your Honor.
Hugo L. Black: (Inaudible)
Northcutt Ely: I hope not.
Hugo L. Black: (Inaudible)
Northcutt Ely: Your Honor, I didn't say that. In the first place, we don't think the Act did make any division. We --
Byron R. White: (Inaudible)
Northcutt Ely: But Your Honor --
Byron R. White: (Inaudible)
Northcutt Ely: No, Your Honor. First of all, the Master, with reference, did not say that the Act could make a division of the water. He denied that twice. Arizona contends that the Master rejects that argument. He says that the Act delegated to the Secretary the power to make the apportionment. He did in 1994.
Hugo L. Black: (Inaudible)
Northcutt Ely: Yes.
Hugo L. Black: (Inaudible)
Northcutt Ely: Yes.
Hugo L. Black: (Inaudible)
Northcutt Ely: Well, You Honor, again, it isn't the question whether contracts governed by state law. It's a question of what law shall govern the federal contracts that the Secretary may make today, tomorrow, next year with users in Arizona in the event of shortage. We say that the law that shall determine is the law of equitable apportionment of Section 8.
Hugo L. Black: (Inaudible)
Northcutt Ely: Yes, and we say that he's been in error in that.
Hugo L. Black: Certainly -- are we certain as to his rights -- what is left to determine with reference to the governments -- rather state law or federal law governed?
William O. Douglas: And I suppose we've decided the question if we decide it's right.
Northcutt Ely: Well, I would suppose so if you'll decide all that, in that way the premises (Voice Overlap) report.
Hugo L. Black: That's what I was at.
Northcutt Ely: I'm sorry if I failed to comprehend your question, Your Honor. Thank you.